Acknowledgement
Receipt is acknowledged of the amendments filed 02/17/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

16. (currently amended): The method of Claim [[13]] 11, where the TCF envelope is dynamically shifted in a forward direction toward the runway in response to the aircraft being below the nominal approach path, and the flight path angle being greater than the nominal
approach path angle.
	

Reasons for Allowance
Claims 1-2, 4-12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Block (US 20020116097), taken alone or in combination, does not teach the claimed inventions. 

6.	While it is well known in the art for terrain clearance for aircraft landing to alert users of possible safety interactions while landing, prior art does not teach such a system that specializes with RCFC envelopes being dynamically adjusted in a specific fashion as described in the invention. 
This is significant because the system provides for adapting a specialized safety envelope that adjusts accordingly to flight parameters on the fly. This system is good for alert systems to better produce warnings that are more pertinent to the specific flight, runway, and landing situations, which increases safety of flight operations and minimizes user distractions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662


/P. C./
Examiner, Art Unit 3662

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662